Citation Nr: 0515109	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-00 815	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 14, 
2004, decision of the Board of Veterans' Appeals (Board) 
denying basic eligibility for Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The moving party claims that he served in the Philippine 
Commonwealth Army in the service of the United States during 
World War II.

This matter comes to the Board from a December 2004 motion 
alleging clear and unmistakable error in a July 14, 2004, 
Board decision which determined that the moving party was not 
basically eligible for VA benefits.


FINDINGS OF FACT

1.  In a July 14, 2004, decision, the Board determined that 
the moving party was not basically eligible for VA benefits.

2.  The Board's decision of July 14, 2004, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 14, 2004, decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).



I.  Factual Background

In December 2002, the moving party submitted an application 
for VA pension benefits.  On his application, he claimed to 
have served in the Philippine Commonwealth Army during World 
War II.  In support of his claim, he provided various pieces 
of evidence to substantiate his service with the Philippine 
Commonwealth Army.

In January 2003, the RO denied the veteran's claim for non-
service-connected pension benefits, stating that service in 
the Philippine Commonwealth Army was not deemed to be active 
military service with the Armed Forces of the United States 
for purposes of obtaining pension benefits.  The veteran 
appealed.

In February 2003, the moving party submitted an application 
for VA compensation benefits.  He claimed he had valid 
service for VA benefits.  In support of his claim, he 
provided various pieces of evidence to substantiate that he 
had valid service for VA benefits purposes.  

In July 2003, the National Personnel Records Center certified 
that the moving party had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.

In July 2003, the RO denied legal entitlement to VA benefits.  
The veteran appealed.  

In a July 14, 2004, decision, the Board denied the moving 
party's claim for VA compensation and pension benefits on the 
basis that he did not have the requisite military service to 
establish eligibility for such benefits.  In its decision, 
the Board noted that none of the evidence submitted by the 
moving party was sufficient to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service.  The Board 
further noted that the service department's findings were 
binding on VA and that the moving party had provided no 
further evidence that would warrant a request for re-
certification from the service department.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994).  Thus, because the service 
department had certified that the moving party had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces, the Board concluded that he was not a "veteran" for 
purposes of establishing eligibility to VA benefits.

II.  Law and Regulations

Rule 1403, found at 38 C.F.R. § 20.1403 (2004), relates to 
what constitutes clear and unmistakable error and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111 (West 2002)).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of clear and 
unmistakable error, the definition of clear and unmistakable 
error was based on prior rulings of the Court.  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of [clear and unmistakable error]." 143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In that regard, the Board notes that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
a claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

III.  Analysis

In this case, the moving party argues that the Board's July 
14, 2004, decision was clearly and unmistakably erroneous in 
that the Board failed to consider certified copies of service 
documents from the Armed Forces of the Philippines showing he 
had military service during World War II.  Additionally, he 
believes that VA did not review corroborative statements 
regarding his service.

The Board has carefully reviewed the moving party's 
submission, but finds that the arguments are unpersuasive and 
lacking any specific contention of error but for which the 
outcome would have been manifestly different.

Contrary to the moving party's assertions, the record shows 
the Board did specifically consider the evidence he 
submitted, including the documents from the Philippine Army 
and affidavits.  Again, in its July 14, 2004, decision the 
Board noted that such evidence was not sufficient to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.

In summary, the Board must conclude that the moving party has 
failed to establish that the Board committed clear and 
unmistakable error in the July 14, 2004, decision denying 
basic eligibility for VA compensation and pension benefits.  
There is simply no indication of record that the Board did 
not properly consider all evidence before it or that it 
failed to correctly apply the appropriate laws and 
regulations to the moving party's claim.




ORDER

The motion for revision of the July 14, 2004, Board decision 
on the grounds of clear and unmistakable error is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



